Citation Nr: 0200060	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  01-01 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as a manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for diarrhea as a 
manifestation of an undiagnosed illness. 

3.  Entitlement to service connection low back pain as a 
manifestation of an undiagnosed illness. 

4.  Entitlement to service connection for insomnia as a 
manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for flashbacks as a 
manifestation of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
February 1980, and from January 1991 to July 1991.  

This appeal arises out of a May 1999 rating action entered by 
the San Juan, Puerto Rico VA regional office (RO).  It was 
perfected for appeal in February 2001, and subsequently 
transferred to the Board of Veterans' Appeals (Board) in 
Washington, DC.  It was received at the Board in November 
2001.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained by the RO.  

2.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

3.  Diabetes mellitus is a known clinical entity.  

4.  The veteran's allegation that he currently has diarrhea, 
low back pain, insomnia and/or flashbacks which are related 
to undiagnosed illnesses is not supported by any competent 
medical evidence. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for diabetes 
mellitus as a manifestation of an undiagnosed illness are not 
met. 38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001).

2.  The criteria to establish service connection for diarrhea 
as a manifestation of an undiagnosed are not met. 38 U.S.C.A. 
§§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.317 (2001).
 
3.  The criteria to establish service connection for low back 
pain as a manifestation of an undiagnosed illness are not 
met. 38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001).

4.  The criteria to establish service connection for insomnia 
as a manifestation of an undiagnosed illness are not met. 38 
U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.317 (2001).

5.  The criteria to establish service connection for 
flashbacks as a manifestation of an undiagnosed illness are 
not met. 38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that 
such disability:

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2001; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; 
(3) Headache; (4) Muscle pain; (5) Joint pain; (6) 
Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the respiratory system (upper or 
lower); (9) Sleep disturbances; (10) 
Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal 
weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this 
section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air 
service in the Southwest Asia theater of operations 
during the Persian Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2001).

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from February 1991 to June 1991.  Based upon 
this evidence, and for purposes of the analysis below, the 
Board finds that the veteran had active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

A.  Diabetes mellitus.

As set out above, the requirements for an award of benefits 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. 
§ 3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  Service 
connection for the disability diagnosed as diabetes mellitus 
obviously falls outside the purview of either 38 U.S.C.A. 
§ 1117 or 38 C.F.R. § 3.317, since the condition for which 
benefits are sought is a recognized, diagnosed disability.  
Accordingly, the veteran's claim for service connection 
benefits for diabetes mellitus as an undiagnosed illness must 
be denied.  

b.  Diarrhea, Low Back Pain, and Insomnia

With respect to the veteran's complaints of diarrhea, low 
back pain and insomnia, the medical evidence reflects that 
the veteran first reported these problems during the Persian 
Gulf Registry Examination conducted in July 1994.  The 
evidence also shows that these complaints have, at least to a 
limited extent, continued since that examination, and as 
such, they may be considered chronic for purposes of this 
appeal.  That finding notwithstanding, the record also shows 
that these complaints have been attributed to known clinical 
diagnoses since the Persian Gulf Registry Examination and 
therefore, benefits for these problems may not be awarded 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.   

In particular, the veteran's gastrointestinal complaints, 
including diarrhea, have been diagnosed as non-specific 
colitis, hyperplasia with chronic inflammation of the colon, 
colonic diverticulosis, hiatal hernia with gastroesophageal 
reflux disease with distal esophagitis, gastritis, and 
duodenitis with ulceration of the duodenum.  (See outpatient 
treatment records dated in August 1997 and October 1997, and 
the report of the examination conducted for VA purposes in 
October 1997.)  The veteran's low back complaints have been 
diagnosed as lumbar paravertebral myositis, and degenerative 
disc disease/discogenic condition, and the veteran's insomnia 
has been identified as a symptom of his depression, diagnosed 
as depressive disorder, not otherwise specified with anxiety 
features.  (See the October 1997 VA examination report, and 
outpatient records dated in May 1998, August 1998, and April 
2000.)  

As stated above, since the veteran's complaints of diarrhea, 
low back pain and insomnia have been attributed to clearly 
diagnosed disease entities, like diabetes mellitus, they fall 
outside the purview of either 38 U.S.C.A. § 1117 or 38 C.F.R. 
§ 3.317.  Accordingly, the veteran's claims for service 
connection for diarrhea, low back pain, and insomnia as 
manifestations of undiagnosed illnesses, must be denied.  

c.  Flashbacks

The veteran's claim concerning service connection for 
flashbacks as a manifestation of an undiagnosed illness is 
also overcome by a preponderance of the evidence against the 
claim.

The evidence of record indicates that the veteran only 
mentioned that he experienced flashbacks on one occasion.  
This occurrence was reported during the 1994 Persian Gulf 
Registry examination.  None of the earlier records, or 
subsequent records in this case reflect that the veteran has 
a chronic disability resulting from flashbacks, and it is 
clearly not a problem for which he has sought treatment on a 
regular basis since his discharge from service.  In view of 
this, the Board concludes that there is no evidence of 
objective indications of chronic disability manifested by 
flashbacks, as necessary to establish entitlement to benefits 
under either 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  
Accordingly, the veteran's appeal in this regard also must be 
denied.  

d.  Direct Service Connection.  

As to the establishment of service connection by means other 
than the provisions of law which address disability due to 
undiagnosed illnesses, applicable criteria provide that the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for diabetes mellitus may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service 
pursuant to 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ § 3.307, 3.309.  In this regard, the veteran's service 
medical records fail to reflect he was ever seen for diabetes 
mellitus, or for any of the symptoms presently at issue.  The 
record also shows that the veteran was first diagnosed to 
have diabetes mellitus in December 1992, more than one year 
after his discharge from service, and neither it nor the 
recognized clinical disease entities shown to account for the 
veteran's other symptoms have been linked by competent 
personnel to the veteran's military service.  Under these 
circumstances, there is no reasonable basis to establish 
service connection for any of the claimed disabilities as 
provided for under the provisions of 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.   

In arriving at this conclusion, the Board also notes that the 
record contains the following April 1999 statement from a VA 
physician identified as a "Persian Gulf Registry 
Physician."  

To:  Billing

1.  Conditions reported on date of Gulf War exam 
were:
	a.  Diarrhea			e.  Diabetes Mellitus
	b.  Low Back Pain
	c.  Insomnia
	d.  Flashbacks
2.  These are the complaints given by the vet in 
the PGR exam performed on 07-14-94 which are to be 
considered as related to the PG experience.  All 
treatment given related to such conditions, should 
be considered as such.  

3.  Patient is treated for a condition which is 
related to the Gulf War experience.  

4.  We hope this information will help you in 
determining the claim.   

This document apparently reflects comments based on a review 
of the veteran's 1994 Persian Gulf Registry examination 
report by the physician providing the statement.  The Persian 
Gulf Registry examination report is itself a document that 
reflects a combination of the veteran's complaints and 
medical findings.  That this physician advises "Billing" 
that treatment for such conditions may be considered as 
related to the veteran's Gulf War experiences is not, in the 
Board's view, evidence linking the veteran's complaints to 
his service.  With the exception of diabetes, it is obvious 
that the "conditions" that this physician describes, are 
actually symptoms of underlying diseases or disabilities, as 
the Board explained in previous sections of this decision.  
In view of this imprecision, the casual reference to the 
veteran being treated for "a condition which is related to 
the Gulf War experience," is not understood by the Board to 
represent an analysis of the medical record, with reasoned 
conclusions regarding the etiology of any claimed condition.  
Rather, the Board understands this statement as simply meant 
to address how the veteran's complaints and findings were to 
be administratively processed for billing purposes.  

Construing these remarks in this way, it remains the Board's 
conclusion that the evidence in this case fails to show that 
any of the disabilities or complaints at issue are related to 
the veteran's military service.  Accordingly, service 
connection for the claimed disabilities must be denied. 

e.  Veterans' Claims Assistance Act of 2000 (VCAA)

In reaching the foregoing conclusions, the Board notes that 
during the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), and it essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

In this regard, the Board observes that in a March 2001 
letter, both the veteran and his representative were advised 
of the contents of the VCAA and given an opportunity to 
identify any additional evidence for consideration in this 
claim.  Clearly, therefore, the veteran is aware of this new 
legislation.  Moreover, the veteran was examined for VA 
purposes in connection with this matter, and it appears that 
all pertinent records of treatment have been obtained.  Thus, 
it does not appear that any additional development of the 
record is necessary in this case to satisfy the duty to 
assist requirements of this law.  Additionally, the original 
statement of the case and supplemental statement of the case 
advised the veteran of the law and regulations pertaining to 
establishing the benefits at issue, and they set forth the 
evidence considered in connection with the decision on 
appeal.  In this way the veteran has been made aware of the 
evidence needed to substantiate his claim and, under the 
circumstances of this case, the Board concludes that VA has 
satisfied its obligations arising from the requirements of 
the VCAA, and no further action in this regard is necessary.  


ORDER

Entitlement to service connection for diabetes mellitus, 
diarrhea, low back pain insomnia, and flashbacks, as 
manifestations of an undiagnosed illness, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

